Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive. Applicant’s amendment to Claim 1 now requiring that each side seal comprises a heat-seal zone and a non-sealed zone does not overcome the rejections of record. As discussed during the interview on 13 July 2021, since there is no claimed boundary between the first portion configured to accommodate the cell and the second portion comprising the side seals, the vertical portion of the Hasegawa (US 6,319,630 B2) cell package along the side of the cell in the second examiner annotated figure 11 may read on the non-sealed zone of the claimed side seal, the protruding portion of the cell package (2b or 2c, respectively) may read on the claimed heat-seal zone of the side seals. Further, the claim language requiring that the side seal is a two-layer structure is not supported by the specification. Although applicant indicates in the remarks filed 02 August 2021 that support for the amendments can be found in at least paragraphs [0009], [0043], [0046]-[0049], previously pending claim 3 and figure 5 of the published application, none of these sources indicate a two-layer structure of the side seal. Nonetheless, the two previously described portions of the Hasegawa side seal may read on the claimed two-layer structure after folding, since the protruding portion (2b or 2c, respectively) before folding becomes a two layer structure with the side of the package adjacent to the cell after folding (see again second examiner annotated figure 11 below). As such, the rejections of record under 35 U.S.C. 103 previously applied to Claim 3 are upheld below with regard to amended Claim 1 and a new rejection is presented below under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the side seal being “a two-layer structure” as required by Claim 1. One of ordinary skill in the art would know that laminate side seal structures of cell packages may be more than two layers, such as when a metal foil package material includes a coating layer of an insulating material such as plastic.  (Emphasis added).

Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 6,319,630 B2) in view of Lee (US 2007/0196733 A1), both of record.
Regarding Claim 1, Hasegawa teaches a battery, comprising: a cell (battery element 1); a packaging bag configured to package the cell (case 2, see column 3 lines 37-39); and an electrode tab connected with the cell (negative electrode terminal lead 3 and positive electrode terminal lead 4, see column 3 lines 43-49); wherein, the packaging bag comprises a first portion configured to accommodate the cell and the first portion has a length direction, a width direction and a thickness direction (see examiner annotated figure 3 below) and a second portion configured to seal the cell by partially surrounding the first portion (see figure 2, and examiner annotated figure 3 below); wherein the second portion comprises a top seal (portion 2a) adjacent one end of the first portion along the width direction 
Hasegawa does not teach that in the thickness direction, each of the folded side seals has a height that is less than a thickness of the battery (see figure 1 showing the heights of the folded side seals and the battery being the same). However, Lee also teaches a battery included folded side seals (see at least figures 2a and 2b), and specifically recites that width (d) of the side sealing section (124a) is smaller than the depth of (h) of the space (125) accommodating the cell (electrode assembly 10) and also specifically indicates that the side sealing sections (124a) are folded towards the body (124) so that they do not extend above the space of the case body (see [0036]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the folded side seals in Hasegawa such that they are smaller than the height of the battery in order to reduce the volume of the pouch-type battery (see Lee [0038]).

    PNG
    media_image1.png
    552
    989
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    918
    media_image2.png
    Greyscale

Regarding Claim 2, Hasegawa further teaches that the projected length of an edge of the notched structure in a direction of a side edge of the top seal and a width of the side seal satisfy L ≤ W, in which L represents the projected length and W represents the width of the side seal (figure 3 shows the case that L = W as claimed, and figure 4 shows a case that L < W as claimed, see also column 5 lines 16-23 indicating that the shape of the cut portion C is not particularly limited).
Regarding Claims 3 and 4, Hasegawa further teaches that a width of the heat-seal zone seems to satisfy 1/2W approximately equals W1, in which W1 is the width of the heat-seal zone, and W is the width of the side seal (see second examiner annotated figure 11 below, noting that W1 as claimed appears to be approximately half of W, which overlaps with the claimed range of 1/5W ≤ W1 ≤ 4/5W and 1; see also column 2 lines 8-11 indicating that the heat welded portions have a thickness less than the thickness of the battery).
Although Hasegawa does not explicitly recite in the text the exact thickness of the folded heat welded portions or the exact thickness of the battery corresponding to the claimed non-sealed zone, Hasegawa shows in figures 11 and 13 that these thicknesses are similar to each other, with the thickness of the heat welded portions being less than the thickness of the battery. Further, based on these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to optimize the width of the heat seal zone compared to the thickness of the battery in order to provide an effective hermetic seal without unnecessarily increasing the thickness and thereby the volume of the final packaged cell.
Regarding Claim 5, Hasegawa further teaches that the edge of the notched structure comprises an oblique edge or a curved edge (see figures 3 and 4, which both show that the notched cut portion C as a straight cut angled obliquely with respect to the top and side edges of the case 2, see also figures 6 and 7 showing curved edges of the cut portion C; see also column 5 lines 16-23 indicating that the shape of the cut portion C is not particularly limited).
Regarding Claims 6 and 7, Hasegawa further teaches that the edge of the notched structure intersects a side edge of the top seal at point A, the edge of the notched structure intersects a side edge of the side seal at point B, and an angle α between the line connecting point A and point B and the side edge of the top seal seems to be approximately 135°, which falls within the claimed ranges of 125° ≤ α ≤ 145° and 132° ≤ α ≤ 138° (see examiner annotated figure 3 above, which shows that the claimed α is approximately 135°; see also column 5 lines 16-23 indicating that the shape of the cut portion C is not particularly limited).
Although Hasegawa does not explicitly recite in the text the particular angle of α as claimed, the prior art clearly appreciates different shapes of cut portions C, which teach the claimed notched 
Regarding Claim 8, Hasegawa further teaches that a side of the second portion adjacent to the notched structure comprises a folding portion, the folding portion is folded over and fixed to the second portion, and the whole folding portion is superposed on a surface of the second portion (either portion 2a or 2b reads on the claimed folding portion, which is folded along lines L1 and L2; see figures 9 and 10, for example, as well as column 7 lines 54-61 which describes the folding process).
Regarding Claims 9 and 10, Hasegawa further teaches that an edge of the notched structure intersects a side edge of the top seal at point A, the edge of the notched structure intersects a side edge of the side seal at point B, and after the folding portion is folded over and fixed to the second portion, an angle β between a line connecting point A and point B and the side edge of the top seal seems to be approximately 90°, which falls within the claimed ranges of 80° ≤ β ≤ 110° and 87° ≤ β ≤ 93° (see examiner annotated figure 11 above, noting that A and B as claimed correspond with those shown in annotated figure 3 above, and figure 11 is diagram showing the folding of the case 2 described by column 7 lines 54-61).
Although Hasegawa does not explicitly recite in the text the particular angle of β as claimed, the prior art clearly appreciates different shapes of cut portions C, which teach the claimed notched structure (see figures 3-7 and column 5 lines 16-23). Absent any evidence to the contrary, changes in shape to the cut portion C, and thereby the exact angle of β as claimed would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention (MPEP 2144.04 IV B).
Regarding Claim 11, Hasegawa further teaches that a folding line of the folding portion passes an intersection point between the edge of the notched structure and the side edge of the top seal (fold line L1 intersects with point A, which is the intersection between the notched structure and the side 
Regarding Claim 12, Hasegawa further teaches that the side seal is folded over twice and fixed to the surface of the first portion (the portions 2b and 2c are both folded twice- once along line L1 and again along line L2 such that the portions 2b and 2c are immediately adjacent to the battery element 1, both oriented in the thickness direction of the battery element 1, thereby reading on the claimed twice folded edge; see figures 11-13).
Regarding Claim 13, Hasegawa further teaches that an adhesive layer is provided between the folded side seal and the surface of the first portion (adhesive agent B, see figures 12-13).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lee, as applied to Claim 1 above and further in view of Wu (CN 201069784 Y and its full machine translation previously provided by the examiner), of record. Note that all references in Wu are drawn to the machine translation. While Hasegawa does teach that the periphery of the case is hermetically sealed (see column 3 lines 37-42), Hasegawa does not teach that an edge of the notched structure of the second packaging portion is provided with a sealing tape, nor does it teach that a side edge of the side seal is provided with a sealing tape.
However, Wu also teaches a laminated film package for a battery (see third paragraph of page 4), and specifically recites that the edges of the package include a pasted end seal (side sealed edges 10, 11 and 13, see first paragraph of page 4 and second full paragraph of page 6). This seal reads on the claimed sealing tape. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the edge seals of Wu on the package of Hasegawa in order .

Claims 1-13 are additionally alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/00844749 A1) in view of Hasegawa and Lee, all of record.
Regarding Claim 1 and 3-4, Hwang teaches a battery (see figure 5), comprising: a cell (electrode assembly 10); a packaging bag configured to package the cell (pouch case 20); and an electrode tab connected with the cell (first and second electrode taps 14 and 15, respectively, see dotted line showing connection to the electrode assembly 10); wherein the packaging bag comprises: a first portion configured to accommodate the cell and the first portion has a length direction, a width direction and a thickness direction; and a second portion configured to seal the cell by partially surrounding the first portion (see examiner annotated figure 5 below indicating the first and second portions as well as the directions); wherein the second portion comprises: a top seal adjacent to one end of the first portion along the width direction of the first portion and the electrode tab protrudes from the top seal (first sealing portion 24a); and two side seals at two opposite sides of the first portion along a length direction of the first portion and intersecting two opposite ends of the stop seal (second and third sealing portions 24b and 24c, respectively); a notched structure is formed at an intersection of the top seal and each of the two side seals (cut portions 41) and the side seal is folded over towards a surface of the first portion along the length direction of the first portion (see folding line L and also see [0069] indicating the folding as claimed).
Hwang further teaches that the side seal comprises a seal zone (sealing portions 24b and 24c) and a non-sealed zone (the portion of the pouch 20 immediately adjacent to a side surface of the electrode assembly 10, noting that there is no claimed boundary or structure claimed between the first portion and the second portion, which allows for this portion to be part of the claimed side seal) 1, in which W1 is the width of the heat-seal zone, and W is the width of the side seal (see second examiner annotated figure 11 above, noting that W1 as claimed appears to be approximately half of W, which overlaps with the claimed range of 1/5W ≤ W1 ≤ 4/5W and is very close to 2/5W = W1; see also column 2 lines 8-11 indicating that the heat welded portions have a thickness less than the thickness of the battery). Although Hasegawa does not explicitly recite in the text the exact thickness of the folded heat welded portions or the exact thickness of the battery corresponding to the claimed non-sealed zone, Hasegawa shows in figures 11 and 13 that these thicknesses are similar to each other, with the thickness of the heat welded portions being less than the thickness of the battery. Further, based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the heat seal zone compared to the thickness of the battery in order to provide an effective hermetic seal without unnecessarily increasing the thickness and thereby the volume of the final packaged cell. Additionally, since Hwang appreciates the use of a thermal adhesive layer on outer portions of the pouch (see figure 33 specifically adhesive layer 22b on the pouch case 20 and [0067]), it would have been obvious to one of ordinary skill in the art before the 
Hwang also does not teach that in the thickness direction, each of the folded side seals has a height that is less than a thickness of the battery (see figure 4 showing the heights of the folded side seals and the battery being the same). However, Lee also teaches a battery included folded side seals (see at least figures 2a and 2b), and specifically recites that width (d) of the side sealing section (124a) is smaller than the depth of (h) of the space (125) accommodating the cell (electrode assembly 10) and also specifically indicates that the side sealing sections (124a) are folded towards the body (124) so that they do not extend above the space of the case body (see [0036]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the folded side seals in Hwang such that they are smaller than the height of the battery in order to reduce the volume of the pouch-type battery (see Lee [0038]).

    PNG
    media_image3.png
    838
    888
    media_image3.png
    Greyscale

Claim 2, Hwang further teaches that a projected length of an edge of the notched structure in a direction of a side edge of the top seal and a width of the side seal satisfy L ≤ W, in which L represents the projected length and W represents the width of the side seal (see figure 5 showing a projected length of the cut portions, i.e. the horizontal length between ends 41a and 41b, that is less than the width of the sealing portions 24b and 24c and see figure 7 showing a projected length of the cut portions that is equal to the width of the sealing portions 24b and 24c).
Regarding Claim 5, Hwang further teaches that the edge of the notched structure comprises an oblique (see any of figures 5, 7, 9, 11, 16 or 18) or a curved edge (see any of figures 13 or 17).
Regarding Claims 6 and 7, Hwang further teaches that the edge of the notched structure intersects a side edge of the top seal at point A, the edge of the notched structure intersects a side edge of the side seal at point B, and an angle α between the line connecting point A and point B and the side edge of the top seal seems to be approximately 135°, for example, which falls within the claimed ranges of 125° ≤ α ≤ 145° and 132° ≤ α ≤ 138° (see examiner annotated figure 5 above, which shows that the claimed α is approximately 135°; see also similar embodiments with varying angles of α such as figure 7, 9 and 11).
Although Hwang does not explicitly recite in the text the particular angle of α as claimed, the prior art clearly appreciates different shapes of cut portions C, which teach the claimed notched structure (see figures 3-7 and column 5 lines 16-23). Absent any evidence to the contrary, changes in shape to the cut portion C, and thereby the exact angle of α as claimed would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention (MPEP 2144.04 IV B).
Regarding Claim 8, Hwang further teaches that a side of the second portion adjacent to the notched structure comprises a folding portion, the folding portion is folded over and fixed on to the second portion, and the whole folding portion is superimposed on a surface of the second portion (see, for example, figures 15-20 showing second and third sealing portions 24b and 24c which are folded two 1 and L2, i.e. folded once on itself and then folded again to be parallel with the vertical side of the electrode assembly).
Regarding Claims 9 and 10, Hwang further teaches that an edge of the notched structure intersects a side edge of the top seal at point A, the edge of the notched structure intersects a side edge of the side seal at point B and after the folding portion is folded over and fixed to the second portion (as folded in figures 19 and 20), an angle between a line connecting point A and point B and the side edge of the top seal seems to be approximately 90° since the widths of the first cut portion (42) and the second cut portion (43) appear to be equal, which falls within the claimed ranges of 80° ≤ β ≤ 110° and 87° ≤ β ≤ 93° (see examiner annotated figure 18 above).
Although Hwang does not explicitly recite in the text the particular angle of β as claimed, the prior art clearly appreciates different shapes of cut portions (41, 42 and 43), which teach the claimed notched structure (see all figures). Absent any evidence to the contrary, changes in shape to the cut portion, and thereby the exact angle of β as claimed would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention (MPEP 2144.04 IV B).
Regarding Claim 11, Hwang further teaches that a folding line of the folding portion passes an intersection point between the edge of the notched structure and the side edge of the top seal (the fold line L2 passes through point A as shown on examiner annotated figure 18 above, for example).
Regarding Claim 12, Hwang further teaches that the side seal is folded twice and fixed to the surface of the first portion (see fold lines L1 and L2 reading on the claimed “folded twice” limitation, and see figures 6, 8, 10 and 12, for example, all showing the folded portions fixed to the surfaces of the claimed first portion, see also [0092] indicating that these figures correspond to the folded shapes of figure 18, for example, which is folded twice as claimed).
Regarding Claim 13, Hwang further teaches that an adhesive layer is provided between the folded side seal and the surface of the first portion (see [0032] indicating an adhesive between the .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lee and Hasegawa, as applied to Claim 1 above, in view of Wu (CN 201069784 Y and its full machine translation previously provided by the examiner), of record. Note that all references in Wu are drawn to the machine translation. While Hwang does teach that the periphery of the case is hermetically sealed (see [0066]) and appreciates the use of adhesive tape (see [0099] describing an adhesive member 60), Hwang does not teach that an edge of the notched structure of the second packaging portion is provided with a sealing tape, nor does it teach that a side edge of the side seal is provided with a sealing tape.
However, Wu also teaches a laminated film package for a battery (see third paragraph of page 4), and specifically recites that the edges of the package include a pasted end seal (side sealed edges 10, 11 and 13, see first paragraph of page 4 and second full paragraph of page 6). This seal reads on the claimed sealing tape. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the edge seals of Wu on the package of Hwang in order to ensure that none of the contents of the package, such as battery electrolyte, escape from the package and deteriorate the performance of the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723